

115 HR 6817 IH: Home Equity Loan Deduction Restoration Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6817IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reinstate the deduction for interest on home equity
			 indebtedness.
	
 1.Short titleThis Act may be cited as the Home Equity Loan Deduction Restoration Act. 2.Reinstatement of deduction for interest on home equity indebtedness (a)In generalSection 163(h)(3)(F)(i) of the Internal Revenue Code of 1986 is amended by striking subclause (I) and by redesignating subclauses (II), (III), and (IV) as subclauses (I), (II), and (III), respectively.
			(b)Conforming amendments
 (1)Section 163(h)(3)(F)(i)(II) of such Code, as redesignated by subsection (a), is amended by striking Subclause (II) and inserting Subclause (I). (2)Section 163(h)(3)(F)(i)(III) of such Code, as redesignated by subsection (a), is amended by striking subclause (III) and inserting subclause (II).
 (3)Section 163(h)(3)(F)(iii)(I) of such Code is amended by striking clause (i)(III) and inserting clause (i)(II). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
			